         Case 1:21-cv-00079-CC Document 1 Filed 01/06/21 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 GUY M. SIEWE and GABRIEL R.                 CASE NO:
 SIEWE,
                                             NOTICE OF REMOVAL OF
              Plaintiffs,                    ACTION UNDER 28 U.S.C. §
                                             1441(b) DIVERSITY BY
        v.                                   DEFENDANT MORGAN
                                             STANLEY MORTGAGE CAPITAL
 FAY SERVICING, LLC; CIVIC
                                             HOLDINGS LLC
 FINANCIAL SERVICES, LLC;
 MORGAN STANLEY MORTGAGE                     Action Filed: December 2, 2020
 CAPITAL HOLDINGS LLC; and                   Action Removed:
 BLACKSTONE RESIDENTIAL
 OPERATING PARTNERSHIP, LP

              Defendants.


      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, Defendant Morgan Stanley Mortgage Capital Holdings, LLC (“Morgan

Stanley”), hereby removes the civil action styled as Guy M. Siewe, et al. v. Fay

Servicing, LLC, et al., from the Superior Court of the State of Georgia in and for

Fulton County, where it is currently pending as Case No. 2020CV343084, to the

United States District Court for the Northern District of Georgia, Atlanta Division.

Morgan Stanley hereby provides “a short and plain statement of the grounds for

removal” pursuant to 28 U.S.C. § 1446(a). Morgan Stanley will provide evidence




                                         1
            Case 1:21-cv-00079-CC Document 1 Filed 01/06/21 Page 2 of 8




to support the allegations of this pleading as required, in the event a challenge is

raised to the Court’s jurisdiction.1

                                      BACKGROUND

       1.      On December 2, 2020, Plaintiffs Guy M. Siewe and Gabriel R. Siewe

(together, “Plaintiffs”), filed an action styled: Guy M. Siewe, et al. v. Fay Servicing,

LLC, et al., Case No. 2020CV343084, in the Superior Court of the State of Georgia

in and for Fulton County (the “Action”). Plaintiffs served Morgan Stanley with a

summons and the Complaint on December 8, 2020. A copy of the Complaint and

summons is attached hereto as Exhibit A. In addition to the Complaint attached

hereto as Exhibit A, copies of all other process, pleadings, and orders served upon

Morgan Stanley in the Action are attached hereto as Exhibit B. See 28 U.S.C. §

1446(a). Morgan Stanley now timely files this Notice of Removal within 30 days of

receipt of service of the Complaint in accordance with 28 U.S.C. § 1446(b).

       2.      As set forth more fully below, removal to this Court is proper.




 1
    A removing defendant is only required to provide a “short and plain statement” of the bases for
removal and need not present or plead evidentiary detail. Dart Cherokee Basin Operating Co.,
LLC v. Owens, 135 S. Ct. 547, 551 (2014); see also Hertz Corp. v. Friend, 559 U.S. 77, 96-97
(2010) (“When challenged on allegations of jurisdictional facts, the parties [who assert
jurisdiction] must support their allegations by competent proof.”).


                                                2
           Case 1:21-cv-00079-CC Document 1 Filed 01/06/21 Page 3 of 8




                           DIVERSITY JURISDICTION

      3.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction, may

be removed by the defendant or the defendants, to the district court of the United

States for the district and division embracing the place where such action is

pending.” This Court has original jurisdiction “where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

. . . citizens of different states.” 28 U.S.C. § 1332(a)(1). Here, both the complete-

diversity and amount-in-controversy requirements are satisfied.

        I.     Complete Diversity of Citizenship Exists Between Plaintiffs and
                                        Defendants.

      4.      On information and belief, Plaintiffs are adult individuals residing in

Fulton County, Georgia. (See Compl. at ¶ 2.).

      5.      On information and belief, Defendant Fay Servicing, LLC is a single

member Delaware limited liability company.            A limited liability company's

citizenship is determined by its members. Mallory & Evans Contrs. & Eng’rs, LLC

v. Tuskegee Univ., 663 F.3d 1304, 1305 (11th Cir. 2011). Defendant Fay Servicing

has only one member, Edward J. Fay, a citizen of Illinois. Thus, Fay Servicing, LLC

is an Illinois citizen for diversity purposes.




                                            3
           Case 1:21-cv-00079-CC Document 1 Filed 01/06/21 Page 4 of 8




      6.      On information and belief, Defendant Civic Financial Services, LLC is

a California limited liability company. The sole member of Civic Financial Services,

LLC is Civic Ventures, LLC, a Delaware limited liability corporation. The sole

member of Civic Ventures, LLC is Wedgewood, LLC, a Delaware limited liability

company. Wedgewood, LLC’s members are Gregory Geiser, David R. Wehrly and

Darn S. Puhl. All three members are citizens of California. Defendant Civic

Financial Services, LLC is therefore a citizen of California for diversity purposes.

      7.      Defendant Morgan Stanley Mortgage Capital Holdings LLC is a New

York limited liability corporation, and is wholly owned by Morgan Stanley, a

Delaware corporation with its principal place of business in New York. Thus,

Morgan Stanley Mortgage Capital Holdings LLC is a citizen of Delaware and New

York for diversity purposes.

      8.      On information and belief, Defendant Blackstone Residential

Operating Partnership LP is a Delaware limited partnership. To determine the

citizenship of a limited partnership, the Court must ascertain the citizenship of both

its general and limited partners. The sole general partner is Blackstone Real Estate

Income Trust, Inc., a Maryland corporation. The sole limited partner is BREIT

Special Limited Partner, L.L.C. The sole member of BREIT Special Limited Partner,




                                          4
           Case 1:21-cv-00079-CC Document 1 Filed 01/06/21 Page 5 of 8




L.L.C. is Blackstone Real Estate Income Trust, Inc., a Maryland corporation. Thus,

Blackstone Residential Operating Partnership L.P. is a citizen of Maryland.

      9.         Thus, this Court has diversity jurisdiction, because Plaintiffs are

citizens of Georgia, and Defendants are collectively citizens of Illinois, Delaware,

New York, California, and Maryland.

           II.     The Amount-In-Controversy Requirement is Satisfied.

      10.        Though Morgan Stanley concedes no liability on Plaintiffs’ claims,

Plaintiffs seek an award of direct and consequential damages of no less than

$100,000.00. (Compl., Prayer for Relief.).

           OTHER PROCEDURAL REQUIREMENTS AND LOCAL RULES

      11.        Removal to this Court is proper because that is the “district and

division” embracing the place where the Action was filed—i.e., Fulton County,

Georgia. See 28 U.S.C. § 1446(a).

      12.        Morgan Stanley will promptly file with the Superior Court of the State

of Georgia in and for Fulton County and serve upon Plaintiffs’ counsel a written

notice of this removal. See 28 U.S.C. § 1446(a), (d).

                                   NO ADMISSIONS

      13.        By this filing, Morgan Stanley does not admit any liability, does not

concede the accuracy of Plaintiffs’ allegations, and does not concede that Plaintiffs


                                             5
         Case 1:21-cv-00079-CC Document 1 Filed 01/06/21 Page 6 of 8




are entitled to any of the relief sought in the Complaint, or any relief of any kind.

Similarly, by filing this Notice of Removal, Morgan Stanley does not waive any

right to seek to compel arbitration, or to object to jurisdiction over the person, or

venue, and specifically reserves the right to assert any defenses and/or objections to

which it may be qualified to assert.

      Wherefore, the Action is hereby removed to this Court from the Superior

Court of the State of Georgia in and for Fulton County.

                                       Respectfully Submitted,
DATED: January 6, 2021                 GREENBERG TRAURIG, LLP

                                 By:   /s/ John D. Elrod
                                       John D. Elrod
                                       State Bar No. 246604
                                       elrodj@gtlaw.com

                                       Terminus 200
                                       3333 Piedmont Road NE, Suite 2500
                                       Atlanta, Georgia 30305
                                       Telephone: (678) 553-2100
                                       Facsimile: (678) 553-2212

                                       Attorneys for Defendant,
                                       Morgan Stanley Mortgage Capital
                                       Holdings LLC




                                          6
         Case 1:21-cv-00079-CC Document 1 Filed 01/06/21 Page 7 of 8




                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the foregoing

document has been prepared in Times New Roman 14, a font and type selection

approved by the Court in L.R. 5.1(B).

                                        /s/ John D. Elrod
                                        John D. Elrod

                                        Attorneys for Defendant,
                                        Morgan Stanley Mortgage Capital
                                        Holdings LLC




                                          7
         Case 1:21-cv-00079-CC Document 1 Filed 01/06/21 Page 8 of 8




                        CERTIFICATE OF SERVICE

      I hereby certify that on January 6, 2021, I caused a true and correct copy of

the foregoing NOTICE OF REMOVAL to be served upon the pro se plaintiffs via

overnight mail addressed as follows:

Guy Siewe
2542 Sibley Drive, NE
Atlanta, GA 30324

                                       /s/ John D. Elrod
                                       John D. Elrod

                                       Attorneys for Defendant,
                                       Morgan Stanley Mortgage Capital
                                       Holdings LLC




                                        8
